Citation Nr: 0740649	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tooth erosion for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 until his 
retirement in January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating action of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for tooth erosion.

A statement of the case in August 2003 addressed the issue of 
entitlement to an earlier effective date for an award of 
additional compensation based on school attendance.  A 
substantive appeal was not filed.  In addition, the Board 
notes that 
in a Statement in Support of Claim dated in February 2006, 
the veteran withdrew his appeal of claims for an initial 
evaluation in excess of 10 percent for gastro-esophageal 
reflux disease and for an initial compensable evaluation for 
scar of the left thorax.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.

At his hearing, the veteran raised the issue of an increased 
rating for gastroesophageal reflux disease.  This matter is 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The veteran is currently service connected for tooth 
erosion for dental treatment purposes.

2.  There is no clinical evidence that the veteran has tooth 
loss or bone loss.




CONCLUSION OF LAW

The criteria to establish service connection for a dental 
condition for purposes of payment of disability compensation 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2001 letter, issued prior to the 
rating decision on appeal, and a May 2006 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The May 2006 letter also advised the veteran of the evidence 
needed to establish a disability rating and effective date.  
The claim was readjudicated in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, and private and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, the service 
medical records, and private and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  In this case, the veteran has been 
awarded service connection for dental treatment purposes in a 
February 2006 rating decision.  Thus, the sole question 
before the Board is entitlement to service connection for 
compensation purposes.

In this regard, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 
3.381, 17.161.  Dental disabilities which may be awarded 
compensable disability ratings are now set forth under 38 
C.F.R. 
§ 4.150.  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  The record does not demonstrate that the veteran 
has any of these dental disabilities.

The service medical and dental records show that a treatment 
plan was prepared in October 1999.  A clinical examination 
revealed that all teeth were present, except for the third 
molars.  There was no evidence of bone loss.  Erosion lesions 
were noted.  It was indicated that the veteran's chief 
complaint was sensitive teeth and that this could be 
attributed to generalized erosion of the facial surfaces of 
the maxillary and mandibular anterior teeth.  VA dental 
records disclose that the veteran was seen in May 2000, and 
it was reported that he was in the midst of reconstruction of 
most teeth from the ravages of erosion caused by esophageal 
reflux.  At his Board hearing, the undersigned observed that 
the veteran's teeth were nicely restored, although the 
veteran testified that such restoration is required 
frequently as the veneers fall off.  Private treatment 
records confirm repeated rebonding of veneers.

The Board finds that service connection for compensation 
purposes is not warranted for tooth erosion as he does not 
have a dental disability for which compensation can be paid.  
He has not lost his teeth, nor does he have bone loss causing 
tooth loss.  Essentially, he has restorable teeth.

While the Board sympathizes with the veteran and acknowledges 
his desire to receive compensation to help alleviate the cost 
of seeking private treatment in lieu of the authorized VA 
dental treatment.  However, there is no basis to establish 
service connection for compensation purposes for his tooth 
erosion.  




ORDER

Service connection for tooth erosion for compensation 
purposes is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


